DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on December 30, 2020.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0145863 to Alsina et al. (“Alsina”), over U.S. Patent No. .
	Regarding claim 1, Alsina teaches providing a graphical user interface (“GUI”) on an accessory device, wherein the GUI can be defined and managed by a portable media device (“PMD”) rather than the accessory device (see e.g. paragraph 0007).  Alsina particularly discloses that the accessory device can be an in-vehicle media control unit that can be installed in a dashboard of a vehicle (see e.g. paragraph 0027).  Like claimed, Alsina teaches:
	while a vehicle is in motion, displaying a user interface, the user interface comprising an audio user interface element (see e.g. paragraph 0163 and FIG. 9B: Alsina discloses that the GUI defined by the PMD for display by the accessory device can comprise an audio user interface element, e.g. an “Albums,” “Songs,” or “Audiobooks” menu item.  Alsina discloses that the GUI of FIG. 9B omits or grays-out display of a “Videos” menu item – see e.g. paragraph 0163 – and discloses that such an omission of video functionality occurs when the vehicle is in motion – see e.g. paragraphs 0067, 0081-0082, 0118, and 0142.  Accordingly, it is apparent that the GUI of FIG. 9B, which comprises an audio user interface element such as a “Songs” menu item, is displayed by the accessory device while the vehicle is in motion.);
	while the vehicle is not in motion, displaying the user interface, the user interface comprising the audio user interface element and a video user interface element (see e.g. paragraphs 0081-0082, 0118 and 0142: Alsina teaches that, responsive to receiving an indication that the vehicle is not in motion, e.g. if the vehicle placed in park, the PMD can allow video playback functionality to become available.  Accordingly, it is apparent that when the vehicle is determined not to be in motion, i.e. when it is in park, the GUI of FIG. 9B is displayed but with the “Videos” menu item – the video user interface element – also included therein.); 
 in response to detecting that the vehicle is in motion, excluding the video user interface element from the user interface, wherein the excluding creates additional space on the user interface (see e.g. paragraphs 0067, 0081-0082, 0118, 0142 and 0163: as noted above, Alsina discloses that the GUI of FIG. 9B omits or grays-out display of a “Videos” menu item, and discloses that such an omission of video functionality occurs when the vehicle is in motion.  It is apparent that omitting the “Videos” menu item – the video user interface element – would result in additional space on the user interface.); and
	in response to detecting that the vehicle is not in motion, causing for display the video user interface element on the user interface (see e.g. paragraphs 0081-0082, 0118 and 0142: as noted above, Alsina teaches that, responsive to receiving an indication that the vehicle is not in motion, e.g. if the vehicle placed in park, the PMD can allow video playback functionality to become available.  Accordingly, it is apparent that when the vehicle is determined not to be in motion, i.e. when it is in park, the GUI of FIG. 9B is displayed but with the “Videos” menu item – the video user interface element – also displayed therein.).
Accordingly, Alsina teaches a method similar to that of claim 1, but does not explicitly disclose that selection of the audio user interface element (e.g. the “Songs” menu item in FIG. 9B) results in a display of a plurality of audio content identifiers, or that selection of the video user interface element (i.e. the “Videos” menu item) results in a display of a plurality of video content identifiers, as is claimed.  Moreover, Alsina does not disclose that, when excluding the video user interface element from the user interface, the size of the audio user interface element is increased to use the additional space on the user interface created by excluding the video user interface element, and that when displaying the video user interface element, the size of the audio user interface element is decreased to free up the additional space on the user interface 
	Hwangbo nevertheless describes an interface for displaying and playing multimedia contents, wherein the interface provides an audio user interface element (e.g. a “Music” item in FIG. 3A) that is selectable to display a plurality of audio content identifiers (i.e. a plurality of “file information pieces” corresponding to audio files), and wherein the interface provides a video user interface element (e.g. a “Video” item in FIG. 3A) that is selectable to display a plurality of video content identifiers (i.e. a plurality of “file information pieces” corresponding to video files) (see e.g. column 2, lines 30-38; column 6, lines 38-57; column 8, lines 41-61; column 9, lines 31-38; column 11, line 44 – column 12, line 5; and FIGS. 3A, 3B, 6A and 6B).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Alsina and Hwangbo before him prior to the effective filing date of the claimed invention, to modify the interface taught by Alsina such that the selection of the audio user interface element results in a display of a plurality of audio content identifiers and the selection of the video user interface element (when displayed) results in a display of a plurality of video content identifiers, as is taught by Hwangbo.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently retrieve audio or video files for playback, as is evident from Hwangbo.
	Configuring a graphical user interface such that the selectable options therein are sized to fit the user interface is well-known in the art.  Ferri, for example, teaches enabling a user to configure a user interface so that selectable icons therein are sized to fill a segment of the user interface (see e.g. paragraphs 0033, 0037 and 0040-0041, and FIG. 7).  With such a configuration, it is apparent that the removal of an icon would free up space in the segment, and thus cause an increase in size of the other icons in the segment to fill the freed-up spaced.  Conversely, the addition of an icon to the segment would necessitate reducing the size of the other icons in the segment to free up space in which to display the added icon.

	As per claim 2, Alsina teaches that determining that the vehicle is not in motion can comprise determining that the vehicle is in a parked position (see e.g. paragraph 0082, 0118 and 0142).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a method like that of claim 2.
	As per claim 3, it would have been obvious, as is described above, to modify the interface taught by Alsina such that the selection of the video user interface element results in a display of a plurality of video content identifiers, as is taught by Hwangbo.  Hwangbo discloses that each of the video content identifiers (i.e. each of a plurality of “file information pieces” corresponding to video files) can be selected to display video content associated with the selected video content identifier (see e.g. column 6, lines 38-57; column 7, lines 27-34; column 7, line 58 – column 8, line 3; and column 11, line 61 – column 12, line 11).  Accordingly, the 
	As per claim 4, it would have been obvious, as is described above, to modify the interface taught by Alsina such that the selection of the video user interface element results in a display of a plurality of video content identifiers, and wherein each of the video content identifiers (i.e. each of a plurality of “file information pieces” corresponding to video files) can be selected to display video content associated with the selected video content identifier, as is taught by Hwangbo.  Hwangbo discloses that the video content is one of live streaming video content or a stored video content (see e.g. column 6, lines 7-18; and column 7, line 58 – column 8, line 3: Hwangbo discloses that the video content can be stored video content).  Alsina provides a similar teaching (see e.g. paragraph 0043).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a method like that of claim 4.
As per claim 5, it would have been obvious, as is described above, to modify the interface taught by Alsina such that the selection of the video user interface element results in a display of a plurality of video content identifiers, as is taught by Hwangbo.  Hwangbo discloses that, in response to receiving user input to view one of the plurality of video content identifiers (i.e. a “file information piece” corresponding to a video file), video content associated with the one of the plurality of video content identifiers is displayed (see e.g. column 6, lines 38-57; column 7, lines 27-34; column 7, line 58 – column 8, line 3; and column 11, line 61 – column 12, line 11).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a method like that of claim 5.
As per claim 6, Alsina teaches displaying, while the vehicle is not in motion, one of a podcast user interface element, a radio user interface element or a music user interface element on the user interface (see e.g. paragraph 0163 and FIG. 9B: like noted above, Alsina discloses that the GUI defined by the PMD for display by the accessory device can comprise an audio 
As per claim 7, it would have been obvious, as is described above, to modify the interface taught by Alsina and Hwangbo such that the selectable options therein are configured to fill a segment of the user interface like taught by Ferri, i.e. it would have been obvious to modify the interface such that when including the video user interface element in the user interface in response to detecting that the vehicle is not in motion, the sizes of the user interface elements are decreased to free up additional space to display the video user interface element.  Accordingly, it follows that while the vehicle is not in motion, the sizes of the video user interface element, the podcast user interface element, the radio user interface element and the music user interface element are decreased.  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a method like that of claim 7.
As per claim 8, Alsina teaches displaying, while the vehicle is in motion, one of a podcast user interface element, a radio user interface element or a music user interface element on the user interface (see e.g. paragraph 0163 and FIG. 9B: like noted above, Alsina discloses that the GUI defined by the PMD for display by the accessory device can comprise an audio user interface element, e.g. an “Albums,” “Songs,” or “Audiobooks” menu item.  The “Albums” or “Songs” menu item can be considered a “music user interface element” like claimed.  Alsina discloses that the GUI of FIG. 9B omits or grays-out display of a “Videos” menu item – see e.g. paragraph 0163 – and discloses that such an omission of video functionality occurs when the 
As per claim 9, it would have been obvious, as is described above, to modify the interface taught by Alsina and Hwangbo such that the selectable options therein are configured to fill a segment of the user interface like taught by Ferri, i.e. it would have been obvious to modify the interface such that when excluding the video user interface element in response to detecting that the vehicle is in motion, the sizes of the other user interface elements are increased to use the additional space on the user interface created by excluding the video user interface element.   Consequently, it follows that while the vehicle is in motion, the sizes of the podcast user interface element, the radio user interface element and the music user interface element are increased.  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a method like that of claim 9.
Regarding claim 11, Alsina teaches providing a graphical user interface (“GUI”) on an accessory device, wherein the GUI can be defined and managed by a portable media device (“PMD”) rather than the accessory device (see e.g. paragraph 0007).  Alsina particularly discloses that the accessory device can be an in-vehicle media control unit that can be installed in a dashboard of a vehicle (see e.g. paragraph 0027).  Like claimed, Alsina describes a system comprising:
	a sensor configured to determine whether a vehicle is in motion (see e.g. paragraphs 0050, 0067, 0106 and 0118: Alsina discloses that the accessory can receive information such as a current speed or gear that indicates whether the vehicle is in motion, and then provide such information to the PMD.  The system 
	a control circuitry coupled to the sensor (see e.g. paragraphs 0024, 0027-0030, 0041-0043, 0047, 0050 and 0067: Alsina teaches that the accessory and the PMD are coupled to the sensor so as to receive the information indicating whether the vehicle is in motion.  The PMD and the accessory, or the processors thereof, can be considered “control circuitry” like claimed.), the control circuitry configured to:
	while the vehicle is in motion, display an audio user interface element on a user interface (see e.g. paragraph 0163 and FIG. 9B: Alsina discloses that the GUI defined by the PMD for display by the accessory device can comprise an audio user interface element, e.g. an “Albums,” “Songs,” or “Audiobooks” menu item.  Alsina discloses that the GUI of FIG. 9B omits or grays-out display of a “Videos” menu item – see e.g. paragraph 0163 – and discloses that such an omission of video functionality occurs when the vehicle is in motion – see e.g. paragraphs 0067, 0081-0082, 0118, and 0142.  Accordingly, it is apparent that the GUI of FIG. 9B, which comprises an audio user interface element such as the “Songs” menu item but excludes a video user interface element such as the “Videos” menu item, is displayed by the accessory device while the vehicle is in motion.); and
	while the vehicle is not in motion, display the user interface comprising the audio user interface element and a video user interface element (see e.g. paragraphs 0047, 0050, 0067, 0082, 0106, and 0118: Alsina discloses that the accessory device can include an environmental and status input interface that enables the accessory device to receive 
	in response to detecting that the vehicle is in motion, exclude the video user interface element from the user interface, wherein the excluding creates additional space on the user interface (see e.g. paragraphs 0067, 0081-0082, 0118, 0142 and 0163: as noted above, Alsina discloses that the GUI of FIG. 9B omits or grays-out display of a “Videos” menu item, and discloses that such an omission of video functionality occurs when the vehicle is in motion.  It is apparent that omitting the “Videos” menu item – the video user interface element – would result in additional space on the user interface.); and
in response to detecting that the vehicle is not in motion, causing for display the video user interface element on the user interface (see e.g. paragraphs 0081-0082, 0118 and 0142: as noted above, Alsina teaches that, responsive to receiving an indication that the vehicle is not in motion, e.g. if the vehicle placed in park, the PMD can allow video playback functionality to become available.  Accordingly, it is apparent that when 
Accordingly, Alsina teaches a system similar to that of claim 11, but does not explicitly disclose that selection of the audio user interface element (e.g. the “Songs” menu item in FIG. 9B) results in a display of a plurality of audio content identifiers, or that selection of the video user interface element (i.e. the “Videos” menu item) results in a display of a plurality of video content identifiers, as is claimed.  Moreover, Alsina does not disclose that, when excluding the video user interface element from the user interface, the size of the audio user interface element is increased to use the additional space on the user interface created by excluding the video user interface element, and that when displaying the video user interface element, the size of the audio user interface element is decreased to free up the additional space on the user interface such that the video user interface element is displayed on the freed up additional space, as is further required by claim 11.
	Hwangbo nevertheless describes an interface for displaying and playing multimedia contents, wherein the interface provides an audio user interface element (e.g. a “Music” item in FIG. 3A) that is selectable to display a plurality of audio content identifiers (i.e. a plurality of “file information pieces” corresponding to audio files), and wherein the interface provides a video user interface element (e.g. a “Video” item in FIG. 3A) that is selectable to display a plurality of video content identifiers (i.e. a plurality of “file information pieces” corresponding to video files) (see e.g. column 2, lines 30-38; column 6, lines 38-57; column 8, lines 41-61; column 9, lines 31-38; column 11, line 44 – column 12, line 5; and FIGS. 3A, 3B, 6A and 6B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Alsina and Hwangbo before him prior to the effective filing date of the claimed invention, to modify the interface taught by Alsina such that the selection of the audio user interface element results in a display of a plurality of audio content identifiers and the selection of the video user 
Configuring a graphical user interface such that the selectable options therein are sized to fit the user interface is well-known in the art.  Ferri, for example, teaches enabling a user to configure a user interface so that selectable icons therein are sized to fill a segment of the user interface (see e.g. paragraphs 0033, 0037 and 0040-0041, and FIG. 7).  With such a configuration, it is apparent that the removal of an icon would free up space in the segment, and thus cause an increase in size of the other icons in the segment to fill the freed-up spaced.  Conversely, the addition of an icon to the segment would necessitate reducing the size of the other icons in the segment to free up space in which to display the added icon.
It would have been obvious to one of ordinary skill in the art, having the teachings of Alsina, Hwangbo and Ferri before him prior to the effective filing date of the claimed invention, to modify the interface taught by Alsina and Hwangbo such that the selectable options therein (i.e. the audio user interface element and the video user interface element) are configured to fill a segment of the user interface like taught by Ferri.  That is, it would have been obvious to modify the interface taught by Alsina and Hwangbo such that excluding the video user interface element in response to detecting that the vehicle is in motion increases the size of the audio user interface element to use the additional space on the user interface created by excluding the video user interface element, and so that including the video user interface element in response to detecting that the vehicle is not in motion decreases the size of the audio user interface element to free up the used additional space to display the video user interface element.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would maximize the available space to display the user interface elements, as is 
As per claim 12, Alsina teaches that determining that the vehicle is not in motion can comprise the control circuitry determining that the vehicle is in a parked position (see e.g. paragraph 0082, 0118 and 0142).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a system like that of claim 12.
	As per claim 13, it would have been obvious, as is described above, to modify the interface taught by Alsina such that the selection of the video user interface element results in a display of a plurality of video content identifiers, as is taught by Hwangbo.  Hwangbo discloses that each of the video content identifiers (i.e. each of a plurality of “file information pieces” corresponding to video files) can be selected to display video content associated with the selected video content identifier (see e.g. column 6, lines 38-57; column 7, lines 27-34; column 7, line 58 – column 8, line 3; and column 11, line 61 – column 12, line 11).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a system like that of claim 13.
	As per claim 14, it would have been obvious, as is described above, to modify the interface taught by Alsina such that the selection of the video user interface element results in a display of a plurality of video content identifiers, and wherein each of the video content identifiers (i.e. each of a plurality of “file information pieces” corresponding to video files) can be selected to display video content associated with the selected video content identifier, as is taught by Hwangbo.  Hwangbo discloses that the video content is one of live streaming video content or a stored video content (see e.g. column 6, lines 7-18; and column 7, line 58 – column 8, line 3: Hwangbo discloses that the video content can be stored video content).  Alsina provides a similar teaching (see e.g. paragraph 0043).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a system like that of claim 14.

As per claim 16, Alsina teaches displaying, while the vehicle is not in motion, one of a podcast user interface element, a radio user interface element or a music user interface element on the user interface (see e.g. paragraph 0163 and FIG. 9B: like noted above, Alsina discloses that the GUI defined by the PMD for display by the accessory device can comprise an audio user interface element, e.g. an “Albums,” “Songs,” or “Audiobooks” menu item.  The “Albums” or “Songs” menu item can be considered a “music user interface element” like claimed.  Alsina suggests that audio functionalities, including understandably those accessed by the “Albums” or “Songs” menu items, are accessible when the vehicle is not in motion – see e.g. paragraphs 0080-0082.  Consequently, it is apparent that the “Albums” and “Songs” menu items, i.e. music user interface elements, are displayed by the accessory device while the vehicle is not in motion.).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a system like that of claim 16.
As per claim 17, it would have been obvious, as is described above, to modify the interface taught by Alsina and Hwangbo such that the selectable options therein are configured to fill a segment of the user interface like taught by Ferri, i.e. it would have been obvious to modify the interface such that when including the video user interface element in the user interface in response to detecting that the vehicle is not in motion, the sizes of the user interface 
As per claim 18, Alsina teaches displaying, while the vehicle is in motion, one of a podcast user interface element, a radio user interface element or a music user interface element on the user interface (see e.g. paragraph 0163 and FIG. 9B: like noted above, Alsina discloses that the GUI defined by the PMD for display by the accessory device can comprise an audio user interface element, e.g. an “Albums,” “Songs,” or “Audiobooks” menu item.  The “Albums” or “Songs” menu item can be considered a “music user interface element” like claimed.  Alsina discloses that the GUI of FIG. 9B omits or grays-out display of a “Videos” menu item – see e.g. paragraph 0163 – and discloses that such an omission of video functionality occurs when the vehicle is in motion – see e.g. paragraphs 0067, 0081-0082, 0118, and 0142.  Accordingly, it is apparent that the GUI of FIG. 9B, which comprises a music user interface element such as a “Songs” menu item, is displayed by the accessory device while the vehicle is in motion.).  Accordingly, the above-described combination of Alsina, Hwangbo and Ferri is further considered to teach a system like that of claim 18.
As per claim 19, it would have been obvious, as is described above, to modify the interface taught by Alsina and Hwangbo such that the selectable options therein are configured to fill a segment of the user interface like taught by Ferri, i.e. it would have been obvious to modify the interface such that when excluding the video user interface element in response to detecting that the vehicle is in motion, the sizes of the other user interface elements are increased to use the additional space on the user interface created by excluding the video user interface element.   Consequently, it follows that while the vehicle is in motion, the sizes of the podcast user interface element, the radio user interface element and the music user interface .

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alsina, Hwangbo and Ferri, which is described above, and also over U.S. Patent Application Publication No. 2014/0309870 to Ricci et al. (“Ricci”).
As described above, Alsina, Hwangbo and Ferri teach a method like that of claim 1 and a system like that of claim 11, which entail excluding a video user interface element from a user interface in response to detecting that a vehicle is in motion, the video user interface element being selectable to display a plurality of video content identifiers on the user interface.  Alsina, Hwangbo and Ferri, however, do not explicitly teach causing, in response to detecting that the vehicle is in motion, an audio portion of a video content corresponding to one of the plurality of video content identifiers of the excluded video user interface element to be played without playing of the video content corresponding to the one of the plurality of video content identifiers of the excluded video user interface element, as is required by claims 31 and 32.
Ricci nevertheless generally teaches causing an audio portion of video content to be played without playing the corresponding video content in response to detecting that a vehicle is in motion (see e.g. paragraphs 0751 and 0756-0758).
It would have been obvious to one of ordinary skill in the art, having the teachings of Alsina, Hwangbo, Ferri and Ricci before him prior to the effective filing date of the claimed invention, to modify the interface taught by Alsina, Hwangbo and Ferri so as to cause, in response to the detecting that the vehicle is in motion, an audio portion of a video content (e.g. video content corresponding to one of the plurality of video content identifiers of the excluded video user interface element) to be played without playing of the video content, as is taught by Ricci.  It would have been advantageous to one of ordinary skill to utilize such a combination because can reduce driver distraction, as is taught by Ricci.  Accordingly, Alsina, Hwangbo, 


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 5, 11 and 15, cancellation of claims 10 and 20, and addition of new claims 31 and 32.  In response to these amendments, the objections presented in the previous Office Action with respect to claims 5 and 15 are respectfully withdrawn.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Ayoub et al. cited therein teaches disabling a video display and rendering audio only when a vehicle is in motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
6/17/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173